Citation Nr: 0834402	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left shoulder disability.

2.	Entitlement to service connection for a bipolar disorder.

3.	Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1978 and on active duty for training from March 1980 
to December 1981.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.	In an unappealed March 1994 rating decision, the RO denied 
service connection for left shoulder disability.

2.	The evidence added to the claims file since that decision 
does not raise the possibility of substantiating these 
claims.

3.	Competent medical evidence does not show the veteran's 
bipolar disorder to be causally related to his military 
service.

4.	Competent medical evidence does not show the veteran's low 
back disability to be causally related to his military 
service.


CONCLUSION OF LAW

1.	The March 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.	The claimant has not submitted new and material evidence 
and so the left shoulder claim cannot be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3.	Bipolar disorder was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

4.	A low back disability was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In this case, the veteran 
received notice of the VCAA in January 2005 and March 2005 
letters.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
an August 2007 letter. 

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new and material 
evidence" as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  In this case, the veteran received 
notice of the "new and material evidence" requirements in 
an August 2007 letter.

Furthermore, VA has a duty under the VCAA to assist a 
claimant, however, the Board notes that VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material evidence 
and, therefore, does not apply to the left shoulder 
disability claim.  38 U.S.C.A. § 5103A.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private and VA medical records 
and statements from the veteran.  The veteran's service 
treatment records are limited to a physical examination from 
1986.  Attempts to obtain additional records were 
unsuccessful and are presumed lost.  In cases where the 
veteran's service medical records are, through no fault of 
his own, unavailable, a heightened duty exists to assist the 
veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (where the veteran's service medical 
records have been destroyed or lost, there is a duty to 
advise the veteran to obtain other forms of evidence).  In 
such situations, the Board also has a heightened obligation 
to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In making the decision below, the 
Board has been mindful of that obligation.

Additionally, the Board notes that the veteran did not 
receive VA medical examinations for his bipolar disorder or 
low back disability claims.  However, since there is no 
evidence that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms listed in 38 
C.F.R. §§ 3.309. 3.313, 3.316, and 3.317 manifesting during 
an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption, no medical examination is required under 
38 C.F.R. § 3.159(c)(4)(i).  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.

New and Material Evidence - Left Shoulder Condition

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

As noted in the Introduction, the veteran's claim for service 
connection for left shoulder disability was originally denied 
on the merits by the RO in a rating decision dated in March 
1994 on the basis that the evidence was not sufficient to 
establish a current diagnosis of a left shoulder condition.  
The veteran did not appeal that decision.

The RO subsequently denied the veteran's petitions to reopen 
the previously-denied claim in rating decisions issued in 
March 1997 and December 2002 based on findings that new and 
material evidence had not been received in support of the 
petition.  The veteran was notified of those decisions but he 
did not appeal.

The veteran filed the instant petition to reopen this claim 
in December 2004.

The old evidence

At the time of the December 2002 rating decision, the 
evidence of record consisted of the veteran's service 
treatment records, VA hospital summary from September 1993, 
private medical records from the Diagnostic and 
Rehabilitation Center Philadelphia from May 1991 to August 
1991 and inpatient treatment in January 1995, and outpatient 
treatment reports from VAMC Lebanon, Pennsylvania, from 
September 2002.

Those rating decisions denied the claim, "because there was 
no evidence of your being treated for a left shoulder injury 
in service and your service medical records showed no 
findings regarding the claimed disability."  Therefore, the 
discussion of new and material evidence will be focused on 
these issues.

The additional evidence

Evidence received since December 2002 consists of: (1) 
treatment reports from VAMC Lebanon, Pennsylvania, from 
September 2003, (2) VA shoulder examination from August 2004, 
(3) the veteran's December 2004 statement, (4) his January 
2005 statement, and (5) a Request for Information Needed to 
Reconstruct Medical Data form dated January 2005.

The veteran's treatment reports from VAMC Lebanon (item 1) 
include a September 2003 shoulder x-ray which notes: "No 
fracture or anterior dislocation left shoulder.  Transcapular 
Y view will be required to absolutely exclude posterior 
dislocation.  In addition, 'popping' sounds may represent 
ligamentous instability.  Consider orthopedic evaluation" 
and the August 2004 radiology report (item 2) which notes, 
"Mild deformity of the distal left clavicle as noted 
probably from old trauma but there is no evidence of 
separation of the left AC joint with application of 
weights."  While both items are new insofar as they were not 
available for consideration at the time of the prior claim, 
neither satisfy the material requirement of 38 C.F.R. § 3.156 
since neither address the dispositive issue of an in-service 
injury or occurrence.

The veteran's December 2004 claim (item 3) asserts his 
contention that his recent x-rays show that his shoulder pain 
is the result of an improperly healed clavicle from the 
previous injury which had been mistakenly reported to him as 
an AC joint separation.  Again, while new, this evidence does 
not address the issue an in-service injury or occurrence.

The veteran's January 2005 statement (item 4) relays the 
names of individuals who could verify his injury.  This 
evidence merely suggests that there may be some as yet 
undiscovered evidence in the form of buddy statements from 
the listed individuals which would raise a reasonable 
possibility of substantiating the claim.  Therefore, on it's 
own it is not material.  See 38 C.F.R. § 3.156(a).

Similarly, the Request for Information Needed to Reconstruct 
Medical Data form dated January 2005 gives a two year range 
of time within which the veteran says he was treated for a 
shoulder injury, noting "I can't remember the month of the 
injury."  As noted on the form, the exact month or 
approximate time of year is required for a search of the 
secondary sources.  A range of two years is too large for a 
request to be made and because the request cannot be made, 
the submission of this form does not raise a reasonable 
possibility of substantiating the claim.   Therefore, this 
new evidence is not material.

Consequently, because there is no competent evidence which 
establishes an in-service shoulder injury, the new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds 
that the veteran's attempt to reopen his claim of entitlement 
to service connection for a left shoulder disability is 
unsuccessful.

Service Connection Claims

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Bipolar Claim

With respect to Hickson element (1), there is a current 
diagnosis of bipolar disorder.  Medical evidence of record 
shows a diagnosis of bipolar disorder in November 2001.  
Therefore, Hickson element (1), current disability, has been 
met.

Hickson element (2) requires a showing of an in-service 
disease or injury.  The Board has been mindful of its 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  
While service medical records are missing, the August 1986 
Applicant Prescreening Form that has been associated with the 
claims folder asks, "Have you ever... been treated for a 
mental condition" to which the veteran responded negatively.  
According to the oral history given by the veteran to a VA 
doctor in November 2001, the veteran stated that he had 
previously been diagnosed with bipolar disorder in 1994.  
Medical records confirming this have not been associated with 
the claims folder.  Assuming the veteran's recollection is 
accurate; however, that still dates the veteran's initial 
treatment for bipolar disorder at 13 years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Thus, it is doubtful that any 
missing records would provide credible supporting evidence 
for the veteran's claim.  As such, the second Hickson 
requirement is not met and the claim fails on that basis.

Low Back Disability Claim

The initial Hickson requirement is a current disability.  In 
this case, private medical records from August 2004 diagnose 
the veteran with "Degenerative disease of the L4-L5 and L5-
S1 with a dorsal disc bulges and annulus fibrosus tears."  
So, Hickson element (1) has been satisfied for this claim.

With regards to the second Hickson element, an in-service 
disease or injury, the veteran has not shown that he 
sustained a low back injury during service.  Again, while 
service medical records are missing, the August 1986 
Applicant Prescreening Form that has been associated with the 
claims folder asks, "Have you ever had or have you now... back 
trouble" to which the veteran responded negatively.  The 
first reference to low back pain in the record is a September 
2002 VA medical record, more than twenty years after the 
veteran left service.  See Maxson, 12 Vet. App. 453, aff'd, 
230 F.3d 1330.  As above, it is doubtful that any missing 
records would provide credible supporting evidence for the 
veteran's claim.  Thus, the second Hickson requirement is not 
satisfied and the claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claims for service connection for bipolar 
disorder and low back disability.  The benefits sought on 
appeal are accordingly denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for left shoulder disability.

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


